          Case 2:20-cv-01206-APG-BNW Document 72 Filed 02/24/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 TAHA ABOURAMADAN,                                         Case No.: 2:20-cv-01206-APG-BNW

 4           Plaintiff                                     Order Granting National Basketball
                                                         Association and The Los Angeles Lakers,
 5 v.                                                             Inc’s Motion to Dismiss

 6 STATE OF CALIFORNIA, et al.,                                          [ECF No. 16]

 7           Defendants

 8         Defendants National Basketball Association (erroneously sued as The National

 9 Basketball Association, Inc.) and The Los Angeles Lakers, Inc. (collectively, Defendants) filed a

10 motion to dismiss the claims against them. ECF No. 16. Plaintiff Taha Abouramadan has not

11 responded to the motion, and the deadline to do so has passed despite my giving Abouramadan a

12 significant extension of the original deadline. See ECF No. 56. “The failure of an opposing party

13 to file points and authorities in response to a[] motion . . . constitutes a consent to the granting of

14 the motion.” Local Rule 7-2(d). And, the motion is supported by good cause.

15         I THEREFORE ORDER that defendant National Basketball Association (erroneously

16 sued as The National Basketball Association, Inc.) and The Los Angeles Lakers, Inc.’s motion to

17 dismiss (ECF No. 16) is GRANTED. The claims asserted in this case against them are

18 dismissed with prejudice.

19         DATED this 24th day of February, 2021.

20

21
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
22

23
